Citation Nr: 1538988	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  15-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (previously claimed as obstructive airway disease) to include as secondary to the service connected disability of inactive pulmonary tuberculosis.

2. Entitlement to service connection for a cardiovascular condition, to include heart disease and hypertension, claimed as secondary to the service-connected disability of inactive tuberculosis.

3.  Entitlement to service connection for sleep apnea as secondary to the service-connected disability of inactive tuberculosis.

4.  Entitlement to service connection for right lower extremity femur fracture as secondary to chronic obstructive pulmonary disease and/or inactive pulmonary tuberculosis.

5. Entitlement to service connection for left lower extremity femur fracture as secondary to chronic obstructive pulmonary disease and/or inactive pulmonary tuberculosis (previously claimed as obstructive airway disease).

6.  Entitlement to service connection for anxiety disorder NOS (mixed anxiety -depressive disorder).

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for arthritis of the back.

10.  Entitlement to service connection for right lower extremity radiculopathy as secondary to arthritis of the back.

11. Entitlement to service connection for left lower extremity radiculopathy as secondary to arthritis of the back.


REPRESENTATION

Appellant represented by:	John M. Dorle, Accredited Agent


WITNESSES AT HEARING ON APPEAL

The Veteran's spouse, his two daughters, and a medical doctor


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran had active service from December 1942 to August 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  Multiple issues now on appeal were subject to prior denials.  In light of the material evidence that has since been granted, the Board will consider those prior claims reopened.  See 38 C.F.R. § 3.156(a) (2015).  

A videoconference hearing was held before the undersigned on this matter in August 2015.  Due to his health, the Veteran was not able to be present at the hearing.  The undersigned determined that there was good cause to proceed with the hearing without the Veteran in light of his declining health.  See 38 C.F.R. § 20.700(b) (2015).  

The issue of entitlement to service connection for a cardiovascular condition, as originally appealed, included only the issue of entitlement to service connection for hypertension.  That issue has been recharacterized to best reflect the expanded scope of the claim to also include heart disease.  See Board Hr'g Tr. 3-4.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue entitlement to special monthly compensation is not within the Board's jurisdiction at this time.  This issue is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  The evidence makes it likely that a back condition involving thoracolumbar degenerative joint disease; anxiety disorder, not otherwise specified (NOS); bilateral hearing loss; and tinnitus, are a direct result of the Veteran's service.  

2.  The evidence of record makes it likely that chronic obstructive pulmonary disease; a cardiovascular condition involving coronary artery disease and hypertension; sleep apnea; femur fractures; and radiculopathy of each lower extremity, are secondary to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection on a secondary basis for COPD are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria to establish service connection on a secondary basis for a cardiovascular condition involving coronary artery disease and hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria to establish service connection on a secondary basis for sleep apnea are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

4.  The criteria to establish service connection on a secondary basis for right lower extremity femur fracture are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

5.  The criteria to establish service connection on a secondary basis for left lower extremity femur fracture are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

6.  The criteria to establish service connection on a direct basis for anxiety disorder NOS, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria to establish service connection on a direct basis for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

8.  The criteria to establish service connection on a direct basis for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

9.  The criteria to establish service connection on a direct basis for a back condition involving thoracolumbar degenerative joint disease are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

10.  The criteria to establish service connection on a secondary basis for right lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

11.  The criteria to establish service connection on a secondary basis for left lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

(1) Direct Service Connection

The claims of service connection for a back condition, anxiety, hearing loss, and tinnitus must be granted because the evidence tends to make it likely that these conditions have existed since service.  

Back

With regard to the back, a VA examiner in July 2007 confirmed a diagnosis of thoracolumbar degenerative joint disease.  A private doctor in December 1992 documented the Veteran's complaints of injuring his back during service with "some intermittent back problems since that time."  These statements are competent and credible evidence of a continuity since service.  

Anxiety

With regard to anxiety, a VA examiner in August 2013 confirmed the diagnosis of anxiety disorder, NOS, with symptoms involving anxiety and depression (with a diagnosis of PTSD also reflected in the record).  The August 2013 VA examination reflects the Veteran's report of "worry" since finding out he had TB during service in 1942.  These statements are competent and credible evidence of ongoing symptoms since service.  

Hearing Loss and Tinnitus

With regard to hearing loss and tinnitus, a VA examiner in August 2013 confirmed a hearing impairment meeting VA's legal definition of a disability under § 3.385.  It also confirms a diagnosis of tinnitus.  The remaining evidence of record includes competent and credible lay testimony indicating an onset during the Veteran's service.  In fact, as early as a March 1978 VA examination, the Veteran was found to have a "mild hearing loss" with complaints of ringing in his ears.   

As this is competent and credible evidence of back, anxiety, hearing loss, and tinnitus symptoms since service, a direct nexus to service is established for each of these claims.  As such, all material issues of fact are in equipoise, and the appeals must be granted.  

(2) Secondary Service Connection

COPD

The claim of service connection for COPD secondary to TB must be granted.  There is no material dispute that he is currently service-connected for TB and that he is diagnosed with COPD.  With regard to the nexus question, there is considerable dispute amongst the various medical professionals who have reviewed the matter as to the nexus question.  At present, after resolving all doubt in the Veteran's favor, the Board must find that their disagreement appears to represent no more than a professional difference of opinion.  

Cardiovascular Condition

With regard to heart disease, the medical evidence shows various conditions, including arteriosclerosis and coronary artery disease.  A VA examiner in February 1998 concluded that "any aggravation of his heart disease by the prior pulmonary tuberculosis would be of a minor degree."  Because this opinion attributes some degree of aggravation, no matter how minor, to the TB, it establishes the likelihood of a secondary nexus.  See, e.g., Fennell v. Shinseki, No. 11-2831, 2013 WL 2434945, *4 (Vet. App. June 5, 2013) (nonprecedential); see also Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (discussing the "eggshell plaintiff rule" in the context of VA claims).  With regard to hypertension, the cumulative weight of the evidence also makes a secondary nexus to the Veteran's TB at least equally likely.

Sleep Apnea and Femur Fractures

The claims of service connection for sleep apnea and femur must likewise be granted.  There is also  no material dispute that he is diagnosed with (1) sleep apnea; and (2) he experienced fractures in the femur of both lower extremities.  With regard to the nexus question, there is again considerable dispute amongst the various medical professionals who have reviewed the matter as to the relationship between these conditions and his TB.  At present, after resolving all doubt in the Veteran's favor, the Board must find that their disagreement appears to represent no more than a professional difference of opinion.  As such, the Board must find that there is at least an equal likelihood that there is a secondary nexus.  Because all material issues of fact are in equipoise, the appeal must be granted.  

Radiculopathy

With regard to radiculopathy, a private neuroradiologist offered an opinion in July 2012 indicating a diagnosis of radiculopathy resulting from the Veteran's back condition.  As this medical question is entirely within this neuroradiologist's field of medical expertise, his opinion tends to establish that radiculopathy is secondary to the Veteran's back condition.  

C.  Conclusion

In reaching the above outcomes, the Board has resolved reasonable doubt in the Veteran's favor where possible.  As each outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.






ORDER

Service connection for chronic obstructive pulmonary disease is granted.  

Service connection for cardiovascular conditions, including coronary artery disease and hypertension, is granted.

Service connection for sleep apnea is granted.

Service connection for right lower extremity femur fracture is granted.

Service connection for left lower extremity femur fracture is granted.

Service connection for anxiety disorder, NOS, is granted.

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.

Service connection for a back condition involving degenerative joint disease, is granted.  

Service connection for right lower extremity radiculopathy is granted.

Service connection for left lower extremity is granted.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


